


Exhibit 10.1


ECOLOCAP SOLUTIONS, INC.


COMMON STOCK PURCHASE AGREEMENT




This Common Stock Purchase Agreement (this "Agreement") is made and entered into
as of March 10, 2017 (the "Agreement Date"), by and between Ecolocap Solutions,
Inc., a Nevada corporation (the "Company"), and Tonaquint, Inc., a Utah
corporation (the "Purchaser").


Recitals


Whereas, the Company desires to issue and sell common stock of the Company, par
value $0.00001 (the "Common Stock"), on the terms and conditions set forth
herein, and has authorized such sale and issuance; and


Whereas, the Purchaser desires to purchase such Common Stock on the terms and
conditions set forth herein.


Agreement


Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:




1.         Agreement To Sell And Purchase.


The Purchaser hereby agrees to purchase, and the Company hereby agrees to sell
and issue to the Purchaser, a number of shares (the "Shares") of newly issued
restricted Common Stock of the Company determined pursuant to the following
formula for an aggregate purchase price of $50,000.00 (the "Purchase Price"):
the total number of Shares being purchased hereunder shall equal the Purchase
Price divided by 80% multiplied by the closing price of the Common Stock for the
trading day immediately preceding the date that is six (6) months from the
Agreement Date (the "Per Share Purchase Price"). In the event of any stock
split, stock combination, recapitalization, stock dividend, or similar
transaction that occurs prior to the Company's delivery of any Shares pursuant
to the terms hereof, the number of Shares and the Per Share Purchase Price shall
be adjusted accordingly based on such stock split, stock combination,
recapitalization, stock dividend, or similar transaction.




2.         Closing, Delivery And Payment.


The closing of the sale and purchase of the Shares under this Agreement (the
"Closing") will take place simultaneously with the execution of this Agreement
or at such other time as the parties may otherwise agree. At the Closing, the
Purchaser will pay the entire Purchase Price for all of the Shares by wire
transfer of immediately available funds to such account as may be designated by
the Company. Notwithstanding the foregoing, the Company will not issue or
1

--------------------------------------------------------------------------------






otherwise put in the Purchaser's name any Shares until the satisfaction of each
of the following conditions (the "Share Delivery Conditions"): (a) no Shares
shall be delivered prior to the date that is six (6) months from the date
hereof; (b) the Purchaser shall have delivered to the Company written notice
specifying the number of Shares to be delivered (a "Share Delivery Notice"); and
(c) such delivery of Shares will not be in violation of the ownership limitation
set forth in Section 6 below. Upon satisfaction of the Share Delivery
Conditions, the Company will deliver the number of Shares specified in the
applicable Share Delivery Notice within three (3) days of the Purchaser's
delivery of the applicable Share Delivery Notice. Upon execution of this
Agreement, the Company will cause to be executed and delivered to the Purchaser
a fully executed secretary's certificate and written consent of directors
evidencing the Company's approval of this Agreement substantially in the forms
attached hereto as Exhibit A.


3.         Representations, Warranties, And Covenants Of The Company.


The Company hereby represents, warrants and covenants to the Purchaser that as
of the Closing and each date Shares are delivered to the Purchaser pursuant to
the terms hereof:



(a)
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all necessary corporate
power and authority to (i) own, operate and occupy its properties and to carry
on its business as presently conducted, and (ii) enter into this Agreement and
the other agreements, instruments and documents contemplated hereby, and to
consummate the transactions contemplated hereby and thereby. The Company is
qualified to do business and is in good standing in each jurisdiction in which
the failure to so qualify would have a material adverse effect.




(b)
All necessary corporate proceedings, votes, resolutions, and approvals relating
to the issuance and sale of the Shares will have been completed by the Company. 
Upon execution, this Agreement will constitute a valid and legally binding
obligation of the Company, enforceable in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.




(c)
The Shares purchased pursuant to this Agreement will be, upon issuance and
payment by the Purchaser in accordance with this Agreement, duly authorized,
validly issued, fully paid, non-assessable, and free of all liens, claims and
encumbrances.




(d)
In order to allow for, as of the relevant date of determination, the purchase of
all of the Shares to be purchased hereunder, the Company shall take all action
necessary from time to time to reserve for the benefit of the Purchaser the
number of authorized but unissued shares of Common Stock equal to the number of
Shares set forth in Section 1 above (such calculated amount is referred to as
the "Share Reserve"). If at any time the Share Reserve is less than required
herein, the Company shall immediately increase the Share Reserve in an amount
equal to no less than the deficiency. If the Company does not







2

--------------------------------------------------------------------------------






have sufficient authorized and unissued shares of Common Stock available to
increase the Share Reserve, the Company shall call a special meeting of the
stockholders as soon as practicable after such occurrence, but in no event later
than thirty (30) calendar days after such occurrence, and hold such meeting as
soon as practicable thereafter, but in no event later than sixty (60) calendar
days after such occurrence, for the sole purpose of increasing the number of
authorized shares of Common Stock. The Company's management shall recommend to
the Company's stockholders to vote in favor of increasing the number of
authorized shares of Common Stock. Management shall also vote all of its shares
in favor of increasing the number of authorized shares of Common Stock. The
Company shall use its best efforts to cause such additional shares of Common
Stock to be authorized so as to comply with the requirements of this subsection.




4.         Representations And Warranties Of The Purchaser.


The Purchaser hereby represents and warrants to the Company that as of the
Closing hereunder:



(a)
The Purchaser has full power and authority to enter into this Agreement.  Upon
execution, this Agreement will constitute a valid and legally binding obligation
of the Purchaser, enforceable in accordance with its terms except (i) as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws
of general application affecting enforcement of creditors' rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.




(b)
The Shares will be acquired for investment for the Purchaser's own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and the Purchaser has no present intention of selling, granting
any participation in or otherwise distributing the same except in compliance
with applicable U.S. securities laws.




(c)
The Purchaser is an "accredited investor" within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
"Securities Act").




(d)
The Purchaser is an experienced investor in securities of companies in the
development stage, can bear the economic risk of its investment, including a
total loss, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Shares.  The Purchaser has conducted its own due diligence review of the
Company and received copies or originals of all documents it has requested from
the Company.




(e)
The Purchaser understands that the issuance of the Shares has not been, and will
not be, registered under the Securities Act, by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Purchaser's







3

--------------------------------------------------------------------------------






representations as expressed herein.  The Purchaser understands that the Shares
are characterized as "restricted securities" under applicable U.S. federal and
state securities laws and that, pursuant to these laws, the Purchaser must hold
the Shares indefinitely unless subsequently registered for resale with the
Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.


5.         Legends.


The parties understand and agree that the Shares will not be registered at the
time of issuance, and the certificates evidencing the Shares may bear the
following legends (or a substantially similar legend) and such other legends as
may be required by applicable laws of any state or foreign jurisdiction:


"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH
SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS EXEMPT FROM REGISTRATION
UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS."


6.         Ownership Limitation.


Notwithstanding anything to the contrary contained in this Agreement, if at any
time the Purchaser shall or would be issued shares of Common Stock hereunder,
but such issuance would cause the Purchaser (together with its affiliates) to
own a number of shares exceeding 9.99% of the number of shares of Common Stock
outstanding on such date (the "Maximum Percentage"), the Company must not issue
to the Purchaser shares of the Common Stock which would exceed the Maximum
Percentage. The shares of Common Stock issuable to the Purchaser that would
cause the Maximum Percentage to be exceeded are referred to herein as the
"Ownership Limitation Shares". The Company will reserve the Ownership Limitation
Shares for the exclusive benefit of the Purchaser. From time to time, the
Purchaser may notify the Company in writing of the number of the Ownership
Limitation Shares that may be issued to the Purchaser without causing the
Purchaser to exceed the Maximum Percentage. Upon receipt of such notice, the
Company shall be unconditionally obligated to immediately issue such designated
shares to the Purchaser, with a corresponding reduction in the number of the
Ownership Limitation Shares.


7.         Miscellaneous.


7.1       Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah for contracts to be
wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws. Each party consents to and expressly
agrees that exclusive venue for the resolution of any dispute arising out of or
relating to any this Agreement or the relationship of the parties or their
affiliates shall be in






4

--------------------------------------------------------------------------------






Salt Lake County or Utah County, Utah. For any litigation arising in connection
with this Agreement, each party hereto hereby (i) consents to and expressly
submits to the exclusive personal jurisdiction of any state or federal court
sitting in Salt Lake County, Utah, (ii) expressly submits to the exclusive venue
of any such court for the purposes hereof, and (iii) waives any claim of
improper venue and any claim or objection that such courts are an inconvenient
forum or any other claim or objection to the bringing of any such proceeding in
such jurisdictions or to any claim that such venue of the suit, action or
proceeding is improper.


7.2       Entire Agreement; Amendments.  This Agreement constitutes the full and
entire understanding and agreement between the parties with regards to the
subjects hereof and thereof.  Except as otherwise expressly provided herein,
neither this Agreement nor any term hereof may be amended, waived, discharged,
or terminated, except by a written instrument signed by the Company and the
Purchaser.


7.3       Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to be effective upon delivery when delivered (a)
personally; (b) by facsimile, provided a positive transmission report is
received and a copy is mailed no later than the next business day through a
nationally recognized overnight delivery service; (c) by overnight delivery with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications will be,


in the case of the Purchaser:


Tonaquint, Inc.
Attention: John Fife
303 East Wacker Drive, Suite 1040
Chicago, Illinois   60601
jfife@chicagoventure.com


with a copy to (which copy shall not constitute notice):


Hansen Black Anderson Ashcraft PLLC
Attention: Jon Hansen
3051 West Maple Loop Drive
Suite 325
Lehi, Utah   84043
jhansen@hbaalaw.com


and in the case of the Company:


Ecolocap Solutions, Inc.
Attn: Michael Siegel
1250 S. Grove Avenue, Suite 308
Barrington, Illinois   60010






5

--------------------------------------------------------------------------------






or at such other address and facsimile number as the receiving party will have
furnished to the sending party in writing.


7.4       Survival. The representations, warranties, covenants and agreements
made and incorporated by reference herein will survive any investigation made by
or on behalf of the Purchaser or the Company, and will survive until the date
that is two (2) years following the date of the final Closing that occurs
hereunder.


7.5       Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof will inure to the benefit of, and be binding upon, the
respective successors, assigns, heirs, executors and administrators of the
parties hereto. The Purchaser may transfer or assign all or any portion of its
rights under this Agreement to any person or entity permitted under applicable
securities laws.


7.6       Interpretations. All pronouns and any variations thereof will be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the person or persons or entity or entities may require. All
references to "$" or dollars herein will be construed to refer to United States
dollars. The titles of the Sections and subsections of this Agreement are for
convenience or reference only and are not to be considered in construing this
Agreement. All references to "including" shall be deemed to mean "including,
without limitation."


7.7       Severability.  In case any provision of this Agreement is determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.


7.8       Attorneys' Fees.  In the event of any action at law or in equity to
enforce or interpret the terms of this Agreement or collect any amounts owed
hereunder, the parties agree that the party who is awarded the most money shall
be deemed the prevailing party for all purposes and shall therefore be entitled
to an additional award of the full amount of the attorneys' fees and expenses
paid by such prevailing party in connection with the litigation, collection
and/or dispute without reduction or apportionment based upon the individual
claims or defenses giving rise to the fees and expenses. Nothing herein shall
restrict or impair a court's power to award fees and expenses for frivolous or
bad faith pleading.


7.9       Counterparts. This Agreement may be executed in counterparts, each of
which when so executed and delivered will constitute a complete and original
instrument but all of which together will constitute one and the same agreement,
and it will not be necessary when making proof of this Agreement or any
counterpart thereof to account for any counterpart other than the counterpart of
the party against whom enforcement is ought.


7.10     No Reliance. The Company acknowledges and agrees that neither the
Purchaser nor any of its officers, directors, members, managers, representatives
or agents has made any representations or warranties to the Company or any of
its officers, directors, representatives, agents or employees except as
expressly set forth in this Agreement and, in making its decision to enter into
the transactions contemplated by this Agreement, the Company is not relying on
any






6

--------------------------------------------------------------------------------






representation, warranty, covenant or promise of the Purchaser or its officers,
directors, members, managers, agents or representatives other than as set forth
in this Agreement.


7.11     Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES
ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANYWAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY'S
RIGHT TO DEMAND TRIAL BY JURY.


7.12     Voluntary Agreement.  The Company has carefully read this Agreement and
has asked any questions needed for the Company to understand the terms,
consequences and binding effect of this Agreement. The Company has had the
opportunity to seek the advice of an attorney of the Company's choosing and is
executing this Agreement voluntarily and without any duress or undue influence
by the Purchaser or anyone else.




[Signatures On Following Page]




















7

--------------------------------------------------------------------------------






In Witness Whereof, the parties hereto have executed this Common Stock Purchase
Agreement as of the date set forth in the first paragraph hereof.






COMPANY:
     
ECOLOCAP SOLUTIONS, INC.
                   
By:
MICHAEL SIEGEL
   
Michael Siegel, CEO
                               
PURCHASER:
     
TONAQUINT, INC.
                   
By:
JOHN M. FIFE
   
John M. Fife, President
 











































[Signature page to Common Stock Purchase Agreement]


8

--------------------------------------------------------------------------------




Exhibit A


SECRETARY'S CERTIFICATE
















 

 



